DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saha et al. (US 2019/0343415; hereinafter “Saha”).
Regarding claims 1, 16, and 20, Saha discloses a medical system / teaches a method comprising processing circuitry and a storage medium, the processing circuitry configured to: receive a cardiac electrogram of a pause-triggered episode, the cardiac electrogram sensed by a medical device via a plurality of electrodes (e.g. ¶¶ 61); determine whether one or more of false pause detection criteria are satisfied based on the cardiac electrogram, wherein the one or more of false pause detection criteria comprise: at least one criterion for relative flatness of amplitude values of the cardiac electrogram in a time interval between a last pre-pause beat and a pause detection time (e.g. ¶¶ 54, 84-86, etc.); classify the pause-triggered episode as one of a plurality of classifications based on the determination of whether the one or more false pause detection criteria are satisfied (e.g. ¶¶ 54); and output an indication of the classification of the pause-triggered episode to a user display device (e.g. ¶¶ 94-95, 54 – “an alert is generated indicating further user review may be warranted.”).
Regarding claim 2, Saha discloses the plurality of classifications comprise a true pause and a false pause (e.g. ¶¶ 54)
Regarding claim 3, Saha discloses each of the plurality of classifications comprises a respective priority indicium (e.g. ¶¶ 69).
Regarding claim 4, Saha discloses the processing circuitry is further configured to insert the cardiac electrogram into one of a plurality of review queues for a review process based on the priority indicium (e.g. ¶¶ 69-73).
Regarding claim 5, Saha discloses the processing circuitry is configured to: determine whether the one or more of false pause detection criteria are satisfied based on the cardiac electrogram; and classify the pause-triggered episode as a likely true pause episode with high priority based upon the determination that none of the false pause detection criteria are satisfied (e.g. ¶¶ 33, 54, 86, etc.) 
Regarding claim 6, Saha discloses the processing circuitry is further configured to: determine whether at least one additional false pause detection criterion is satisfied based on the cardiac electrogram; and classify the pause-triggered episode as a likely false pause episode with low priority based upon a determination that at least one additional false episode detection criterion is satisfied (e.g. ¶¶ 98 – where the priority is established during the training period).
Regarding claim 7, Saha discloses the processing circuitry is further configured to classify the pause-triggered episode as a likely false pause-triggered episode with normal priority based upon a determination that none of the at least one additional false pause detection criterion are satisfied (
Regarding claim 8, Saha discloses the one or more of false pause detection criteria comprise a criterion including a threshold number of normal beats for the cardiac electrogram (e.g. ¶¶ 66-68)
Regarding claim 9, Saha discloses the one or more false pause detection criteria comprise a criterion that is satisfied based upon a determination that a number of normal beats in the cardiac electrogram is less than a normal beat threshold (e.g. ¶¶ 66-68).
Regarding claim 10, Saha discloses the one or more of false pause detection criteria comprise a criterion that is based on a noise status of last pre-pause beat in the cardiac electrogram (e.g. ¶¶ 75 – signal quality measure).
Regarding claim 11, Saha discloses the one or more of false pause detection criteria comprise a criterion that is satisfied based upon identifying in the cardiac electrogram a noisy last pre-pause beat (e.g. ¶¶ 75 – signal quality measure).
Regarding claims 12 and 17, Saha discloses the at least one criterion comprise a criterion that is satisfied based upon not determining that the amplitude values in the time interval are relatively flat compared to another time interval (e.g. ¶¶ 86-88).
Regarding claims 13 and 18, Saha discloses the at least one criterion comprise a criterion that is satisfied based upon determining that a maximum-minimum amplitude difference in the time interval is greater than or equal to a maximum-minimum amplitude difference in another time interval (e.g. ¶¶ 86-88).
Regarding claims 14 and 19, Saha discloses the one or more false pause detection criteria comprise a criterion that is satisfied based upon determining that, in the time interval, a number of samples crossing a first parameter is greater than a second parameter, wherein the first parameter includes a maximum amplitude limit and the second parameter includes a threshold number of samples crossing the maximum amplitude limit (e.g. ¶¶ 86-88 – “The arrhythmia detection system 200 may be configured to detect cardiac pause by comparing the R-wave amplitude to an amplitude threshold”).
Regarding claim 15, aha discloses the processing circuitry is further configured to identify noise or an artifact in a signal for the cardiac electrogram based upon the relative flatness of the time interval (e.g. ¶¶ 68 – SNR).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792